                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #:
                                                                                  DATE FILED: 3/16/20


                                             The parties are reminded to ensure compliance with the discovery
                                             schedule and to meet and confer before seeking Court intervention.
From the desk of Adama Varsey Sirleaf, Esq.
Email: av@gmgslaw.com                       The parties are further reminded that the final case management
Bar Admissions: New York                    conference is set for April 2, 2020 and that
                                            pre-conference materials are due on March 19, 2020. ECF 80. A trial
                                            scheduling order will be set if pre-conference materials are not timely
VIA ECF                                     filed.
The Honorable Lorna G. Schofield
                                             The Clerk of Court is respectfully directed to close Docket No. 86.
United States District Court
Southern District of New York                SO ORDERED
500 Pearl Street
New York, New York 10007                     Dated: March 16, 2020 New York, New York

        Re:     Clemente et al v. Midtown East NY LLC d/b/a Bareburger et al
                SDNY 1:19-cv-02647-LGS

Dear Judge Schofield:

       We represent the Defendants in the above-referenced action, and we submit this letter
pursuant to Your Honor’s order dated March 11, 2020.

        The parties agreed that Defendants would respond to Plaintiffs’ First Set of Interrogatories
and Document Demands, no later than March 6, 2020. Unfortunately, due to a traveling issues and
an office mishap, Defendants were not able to submit their responses and objections on March 6,
2020. On March 10, 2020, without contacting Defendants, Plaintiffs filed their motion requesting
court intervention. On March 11, 2020, realizing that an error had occurred, the undersigned
counsel sent Plaintiffs’ counsel Defendants’ responses and objections to Plaintiffs’ discovery
demands. The undersigned requested that the parties discussed how they would move forward with
depositions, but Plaintiffs’ counsel never responded to the undersigned counsel’s correspondence.

       Defendants are prepared and ready to move forward with depositions and are waiting for a
response from Plaintiffs’ counsel.

       Defendants thank Your Honor for her consideration on this matter and remain available to
provide any additional information.
                                                 Sincerely,

                                                        s/Adama Varsey Sirleaf
                                                        Adama Varsey Sirleaf

cc: counsel of record, via ECF
